Citation Nr: 0615788	
Decision Date: 06/01/06    Archive Date: 06/13/06

DOCKET NO.  00-16 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
an eye condition, to include diplopia.

2.  Whether new and material evidence has been received to 
reopen a claim for  service connection for diplopia.

3.  Whether new and material evidence has been received to 
reopen a claim for service connection for shrapnel wounds to 
the left forearm.

4.  Whether new and material evidence has been received to 
reopen a claim for service connection for cluster headaches. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kay Hudson, Counsel


INTRODUCTION

The veteran had active service from February 1952 to February 
1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of August 1999 that declined to reopen claims for service 
connection for shrapnel wounds to the left forearm, diplopia, 
and headaches.  However, in carefully reviewing the file, the 
Board finds that the claim for compensation under 38 U.S.C.A. 
§ 1151 for the eye condition is on appeal from an August 1997 
rating decision.    

In its adjudication of the issues on appeal, the RO did not 
explicitly identify the issues as applications to reopen 
previously denied claims on the basis of new and material 
evidence.  However, the RO did provide citation to the 
relevant law, and indicated in the discussion as to each 
issue that new and material evidence had not been received to 
reopen previously denied claims.  In any event, regardless of 
the RO's actions, the Board must still determine whether new 
and material evidence has been submitted.  See Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a 
prior unappealed RO denial); Wakeford v. Brown, 8 Vet. App. 
237 (1995) (VA failed to comply with its own regulations by 
ignoring issue of whether any new and material evidence had 
been submitted to reopen the veteran's previously and finally 
denied claims).  Thus, the issues on appeal have been 
recharacterized to reflect this status, where indicated.  

In November 2005, the veteran appeared at a hearing held at 
the RO before the undersigned (i.e., Travel Board hearing).  
At his hearing, the veteran withdrew the issues of service 
connection for nicotine dependence and service connection for 
heart disease due to smoking.  Therefore, those issues are no 
longer before the Board.  See 38 C.F.R. § 20.204 (2005).  

In May 2006, the Board granted a motion to advance the 
veteran's case on the docket.  See 38 U.S.C.A. § 7107; 
38 C.F.R. § 20.900(c).  

In a statement dated in September 2000, and in other 
subsequent statements, the veteran raised the issue of 
service connection for a disability manifested by congestion 
in the ears.  This issue is REFERRED to the RO for initial 
development and consideration.

In a statement received in April 2000, the veteran claimed an 
increased rating for tinnitus, i.e., for bilateral tinnitus.  
This issue was not adjudicated; rather, the veteran was told 
that a 10 percent rating was the maximum rating possible for 
that disability, and effective in June 2003, the regulations 
were revised to explicitly provide for only a 10 percent 
rating based on tinnitus, whether bilateral or unilateral.  
However, the United States Court of Appeals for Veterans 
Claims (Court) has held that the prior version of the 
regulation governing the evaluation of tinnitus did not 
preclude the assignment of separate 10 percent ratings for 
each ear.  Smith v. Nicholson, 19 Vet. App. 63 (2005).  The 
Department of Veterans Affairs (VA) disagrees with the 
Court's decision in Smith and is seeking to have this 
decision appealed to the United States Court of Appeals for 
the Federal Circuit.  To avoid burdens on the adjudication 
system, delays in the adjudication of other claims, and 
unnecessary expenditure of resources through remand or final 
adjudication of claims based on court precedent that may 
ultimately be overturned on appeal, the Secretary of Veterans 
Affairs has imposed a stay at the Board on the adjudication 
of tinnitus claims affected by Smith.  The specific claims 
affected by the stay include (1) all claims in which a claim 
for compensation for tinnitus was filed prior to June 13, 
2003, and a disability rating for tinnitus of greater than 10 
percent is sought; and (2) all claims in which a claim for 
service connection for tinnitus filed prior to June 10, 1999, 
was denied on the basis that the veterans' tinnitus was not 
"persistent" for purposes of 38 C.F.R. § 4.87, Diagnostic 
Code (DC) 6260.  Since the veteran's claim for a rating 
higher than 10 percent was filed in 2000, it is subject to 
the stay.  The issue is REFERRED to the RO for adjudication 
once the stay has been lifted.  

For reasons expressed below, the appeal is being remanded to 
the RO via the Appeals Management Center (AMC) in Washington, 
DC.


FINDING OF FACT

Evidence received since an unappealed August 1996 RO decision 
denying service connection for shrapnel wounds to the left 
wrist includes evidence which bears directly and 
substantially on the matter in question, and is so 
significant that it must be considered in order to fairly 
decide the claim.   


CONCLUSION OF LAW

New and material evidence has been submitted to reopen the 
claim for service connection for residuals of shrapnel wounds 
to the left wrist/forearm.  38 U.S.C.A. §§ 5108, 7104, 7105 
(West 2002); 38 C.F.R. § 3.156 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

To the extent required for a decision as to whether the claim 
for service connection for residuals of shell fragment wounds 
to the left wrist/forearm is reopened, the Board finds that 
the notice and duty to assist provisions of the law have been 
met.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2005).  

Prior to the August 1999 rating decision currently on appeal, 
the veteran's claim for service connection for residuals of 
shrapnel wounds to the left wrist/forearm was denied by the 
Board in an August 1980 decision.  In addition, service 
connection for shell fragment wound residuals has been denied 
by the RO, most recently in August 1996.  Those decisions are 
final.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. § 
3.104 (2005).  However, if new and material evidence is 
received with respect to a claim which has been disallowed, 
the claim will be reopened and the former disposition 
reviewed.  38 U.S.C.A. § 5108 (West 2002).   

The veteran's application to reopen his claim was filed prior 
to 2001, and, under the applicable law, "new and material 
evidence" is defined as evidence not previously submitted 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with the 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of a 
claim.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); 38 
C.F.R. § 3.156(a) (2001).  (The definition of new and 
material evidence found in 38 C.F.R. § 3.156(a) was changed 
in 2001; this change applies only to claims received on or 
after August 29, 2001, and, hence, is not applicable to this 
case.  See 66 Fed. Reg. 45,620, 45,629 (Aug. 29, 2001)).

In considering whether there is "new and material 
evidence," all evidence submitted since the last time that 
the claim was finally disallowed on any basis must be 
considered.  Evans v. Brown, 9 Vet.App. 27 (1996).  The most 
recent unappealed, final RO decision was dated in August 
1996.  Evidence of record at the time of that decision 
included the veteran's contentions that he had sustained 
shrapnel wounds to the left wrist/forearm, contentions which 
were unsupported by any medical evidence, including service 
medical records.  

Evidence received since then includes the report of a VA X-
ray dated in September 1998, which identifies densities in 
the soft tissues of the left forearm, consistent with the 
clinical history of a prior shrapnel injury in that location.  
Secondary arthritic changes were also observed.  It was also 
noted that these could represent vascular calcifications, 
thought to be less likely.  These X-rays findings are not 
new, but rather represent a new interpretation of long-
standing densities.  X-rays in 2001 also resulted in an 
impression that the densities might represent shrapnel 
wounds.  This evidence, positing the presence of shell 
fragment wound residuals, is "so significant that it must be 
considered in order to fairly decide the merits of a claim."  
38 C.F.R. § 3.156(a) (2001); Hodge.  Accordingly, the claim 
is reopened with the submission of new and material evidence, 
and VA must review the claim in light of all the evidence, 
new and old.  


ORDER

New and material evidence to reopen the claim for service 
connection for shell fragment wound residuals of the left 
wrist/forearm has been received; to that extent only, the 
appeal is granted.


REMAND

The Board finds there are further VA duties to notify and 
assist the veteran in developing evidence pertinent to his 
claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2005).  

Duty to notify

With respect to the issues of whether new and material 
evidence to reopen the claims for service connection for 
diplopia and cluster headaches has been received, in a recent 
decision, Kent v. Nicholson, No. 04-181 (U.S. Vet. App. March 
31, 2006), the Court stated that VA's obligation to provide a 
claimant with notice of what constitutes new and material 
evidence to reopen a service connection claim may be affected 
by the evidence that was of record at the time that the prior 
claim was finally denied.  In such cases, the Court in Kent 
stated that the VCAA requires the Secretary to look at the 
bases for the denial in the prior decision and to respond 
with a notice letter that describes what evidence would be 
necessary to substantiate that element or elements required 
to establish service connection that were found insufficient 
in the previous denial.  That has not been done in this case.  


The veteran should also be provided notification as to the 
issue of compensation under 38 U.S.C.A. § 1151 for diplopia.  
In addition, pursuant to a recent decision of the United 
States Court of Appeals for Veterans Claims (Court), he must 
be provided notification that if service connection is 
granted for any disability, an effective date and a 
disability rating will be assigned for any such disability.  
See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Duty to Assist

Shell fragment wounds 

Because the claim for service connection for shell fragment 
wound residuals has been reopened with the submission of new 
and material evidence, additional assistance in developing 
evidence pertinent to the veteran's claim must be provided.  
38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159 (2005).  In 
particular, he should be afforded an examination, with the 
claims file for review.  See Duenas v. Principi, 18 Vet. App. 
512, 518 (2004); Charles v. Principi, 16 Vet.App. 370, 374-75 
(2002); 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  
Additionally, to assist in such a determination, current 
records of the veteran's treatment for left wrist/forearm 
complaints should be obtained.    

Eye condition under 38 U.S.C.A. § 1151

The veteran's claim for compensation for diplopia under 
38 U.S.C.A. § 1151, based on VA treatment for rheumatoid 
arthritis with the medication Paquenil, was initially 
adjudicated in August 1997.  A statement dated October 21, 
1997 (no date-stamp) from the veteran began with the 
following:  "Received your letter in August for my claim for 
Diplopia and was denied.  Where in God's name did I get this 
Diplopia from?  In my C&P report, Diplopia can be used in 
evaluation of disease or injury and secondary to VA 
medication.  How many doctors or personnel read all my 
records."  He ended by saying he looked forward to hearing 
from VA on the matter.  He made other statements disputing 
the outcome of the RO's decision, both in that letter, and in 
other correspondence such as that also dated in October 1997, 
in March 1998, and in April 1998.  Although he did not 
specify that he was submitting a notice of disagreement, he 
did dispute the decision, and the implication was clear that 
he wished to contest the result.  A notice of disagreement is 
"a written communication from a claimant or his or her 
representative expressing dissatisfaction or disagreement 
with an adjudicative determination by the agency of original 
jurisdiction and a desire to contest the result will 
constitute a Notice of Disagreement.  While special wording 
is not required, the Notice of Disagreement must be in terms 
which can be reasonably construed as disagreement with that 
determination and a desire for appellate review."  38 C.F.R. 
§ 20.201 (2005).  

It is the Board's judgment that the October 1997 statement, 
specifically mentioning the August 1997 rating decision, 
disputing the outcome of that decision, and expressing a wish 
for further review, and which was received within a year of 
that determination, must be construed as a notice of 
disagreement with the August 1997 rating decision, denying 
claim for compensation under 38 U.S.C.A. § 1151.  See Voracek 
v. Nicholson, 421 F.3d 1299 (Fed. Cir. 2005).  Therefore, the 
issue must be decided on the merits, without regard to 
finality.  

With respect to the Section 1151 claim, the law in effect at 
the time he filed his claim must be applied, as it is more 
favorable to him.  For claims received prior to October 1, 
1997, the law provided that a veteran who suffers an injury, 
or an aggravation of an injury, as the result of VA 
hospitalization, medical or surgical treatment, not the 
result of such veteran's own willful misconduct, and such 
injury or aggravation results in additional disability or in 
death, disability compensation shall be awarded in the same 
manner as if such disability, aggravation, or death were 
service-connected.  38 U.S.C.A. § 1151 (West 1991 & Supp. 
1996); 38 C.F.R. § 3.358 (1997).  (Although the statute was 
amended, effective in October 1997, to require negligence on 
the part of the VA, or unforeseeability, the appellant's 
claim was filed prior to that date; hence, his case is not 
affected by that amendment.  See 38 U.S.C.A. § 1151 (West 
1991 & Supp. 1998)).  

In determining whether additional disability is present, 
compensation is precluded where disability (1) is not 
causally related to VA hospitalization or medical or surgical 
treatment, or (2) is merely coincidental with the injury, or 
aggravation thereof, from VA hospitalization or medical or 
surgical treatment, or (3) is the continuance or natural 
progress of diseases or injuries for which VA hospitalization 
or medical or surgical treatment was authorized, or (4) is 
the certain or near certain result of the VA hospitalization 
or medical or surgical treatment.  38 C.F.R. § 3.358(c)(3) 
(1997).  Where a causal connection exists, there is no 
willful misconduct, and the additional disability does not 
fall into one of the above-listed exceptions, the additional 
disability will be compensated as if service connected.  Id.    

The veteran was afforded an examination on the Section 1151 
claim in February 1997, which resulted in a conclusion that 
the veteran's diplopia was not consistent with Plaquenil 
toxicity.  However, the examiner did not have the claims file 
available for review, and, thus, did not have access to 
service medical records, or to the December 1980 VA 
hospitalization report showing a diagnosis of "Plaquenil 
toxicity of extraocular muscles," or to the December 1999 
letter from a private ophthalmologist, S. Greenberg, M.D., 
noting a "possible" link to Plaquenil.  

However, it is not clear from the records whether the veteran 
currently has diplopia.  In addition, records as to this 
disorder have been received piecemeal over the years, and he 
has other eye conditions as well.  The Board believes that 
all records of his VA eye or ophthalmology clinic records 
should be obtained, to facilitate a longitudinal review of 
the record in connection with an examination by a specialist.  

Cluster headaches

The evidence of record includes a VA neurology clinic consult 
dated in December 2004, which diagnosed cluster headaches, 
which the veteran said he had every four years, and noted 
that the physician agreed with the assessment presented by 
the neurology resident, and referred to that note for 
details.  This note, as well as any subsequent reports, 
should be obtained.  



Accordingly, the case is REMANDED for the following action:

1.  Pursuant to the Kent decision, review the 
prior, final denials of the issues of service 
connection for headaches and diplopia.  
Determine the bases for the denials, and what 
element or elements would be required to 
establish service connection for each issue.  
Notify the veteran of these factors, and of 
what evidence would be necessary to 
substantiate the element or elements found 
insufficient in the previous denials.  

2.  Provide all notification required under 
the law with respect to the issue of service 
connection for shell fragment wounds (reopened 
above), to include the Dingess 4th and 5th 
notice elements, i.e., pertaining to the 
effective date and the disability rating, in 
accordance with newly established procedures.  
Ask the veteran to send VA copies of any 
evidence relevant to his claim that is in his 
possession, which has not already been 
submitted.  See 38 C.F.R. § 3.159(b).  

3.  Provide all notification required under 
the law as to the issue of compensation under 
38 U.S.C.A. § 1151 for an eye condition, 
including diplopia, based on the original 
claim filed in 1995, without regard to 
finality, to include the Dingess 4th and 5th 
notice elements, i.e., pertaining to the 
effective date and the disability rating, in 
accordance with newly established procedures.  
The notification of the evidence necessary to 
substantiate the claim should be based on the 
law in effect when the veteran filed the 
claim, i.e., VA fault, negligence, or 
foreseeability is not at issue.  Ask the 
veteran to send VA copies of any evidence 
relevant to his claims that is in his 
possession, which has not already been 
submitted.  See 38 C.F.R. § 3.159(b).  

4.  Obtain and associate with the claims file 
the following VA treatment records:
*	All eye and/or ophthalmology clinic 
records; 
*	Neurology clinic records dated from 
October 2004 to the present; 
*	All records of treatment 
specifically pertaining to the left wrist 
or forearm, to include any special tests 
or X-rays, dated from September 1998 to 
the present.  
All efforts to obtain VA records should be 
fully documented, and the VA facility must 
provide a negative response if records are not 
available.

5.  After obtaining the above evidence, to the 
extent available, schedule the veteran for the 
following examinations, with the entire claims 
folder and a copy of this REMAND made 
available to each physician: 

A.  An orthopedic and/or neurology examination 
to determine the likelihood that the veteran 
has residuals of shell fragment wounds to the 
left wrist/forearm which he states he 
sustained in service.  If so, the examiner 
should determine the extent of these 
residuals, i.e., osteoarthritis, neurological 
impairment, etc.  The examiner's attention is 
directed to the X-ray reports of the left 
wrist/forearm, in particular the September 
1998 X-ray report.  It would be helpful if the 
physician would use the following language in 
his or her ultimate opinion, as may be 
appropriate:  "more likely than not" (meaning 
likelihood greater than 50%), "at least as 
likely as not" (meaning likelihood of at 
least 50%), or "less likely than not" or 
"unlikely" (meaning that there is less than 
50% likelihood). 

The term "at least as likely as not" does not 
mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided that 
it is as medically sound to find in favor of 
that conclusion as it is to find against it.  
The complete rationale for all opinions 
expressed should be provided.  

B.  An examination by an ophthalmologist to 
determine whether the veteran currently has 
any additional eye disability, to include 
diplopia, caused by VA treatment, 
specifically, treatment of rheumatoid 
arthritis with Paquenil.  The physician must 
be provided with the claims file for review in 
conjunction with the examination.  It must be 
emphasized to the physician that VA fault or 
negligence is not at issue.  The question is 
simply one of a causal connection, with no 
implication of fault or negligence on the part 
of VA.    

In would be helpful if the physician would use 
the following language in his or her opinion, 
as may be appropriate:  "more likely than 
not" (meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less likely 
than not" or "unlikely" (meaning that there 
is less than 50% likelihood). 

The term "at least as likely as not" does not 
mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided that 
it is as medically sound to find in favor of 
that conclusion as it is to find against it.  
The complete rationale for all opinions 
expressed should be provided.  

6.  Thereafter, adjudicate the claims, in 
light of all evidence of record.  
*	The issue of service connection for 
shell fragment wounds to the left 
wrist/forearm should be decided without 
regard to finality;  
*	The claim for compensation under 
38 U.S.C.A. § 1151 for an eye condition 
should be adjudicated under the law in 
effect prior to October 1, 1997, and 
without regard to finality;  
*	The two claims based on new and 
material evidence to reopen previously 
denied claims for service connection for 
diplopia and cluster headaches should be 
adjudicated based on whether new and 
material evidence has been received since 
the last final decision.  
If any claim is denied, furnish the veteran 
and his representative with a supplemental 
statement of the case, and give them an 
opportunity to respond, before the case is 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is 
required of the appellant until further notice.  However, the 
Board takes this opportunity to advise the appellant that the 
conduct of the efforts as directed in this remand, as well as 
any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his claim.  His 
cooperation in VA's efforts to develop the claims, including 
reporting for any scheduled VA examination, is both critical 
and appreciated.  The appellant is also advised that failure 
to report for any scheduled examination may result in the 
denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  



______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


